internal_revenue_service number release date index number -------------------- ------------------------------ ------------------------------------ ---------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ ----------------- telephone number --------------------- refer reply to cc fip b04 plr-129427-10 date november parent parent taxpayer state a year year year date a date b amount ------------------------------------- ------------------------------------- ------------------------- ------------------ ------------------------- ---------- ------- ------- ------- ---------------- --------------------------- --------------- amount ------------- dear -------------------- this is in response to a request dated july13 filed by parent on behalf of taxpayer for a ruling granting an extension of time for making the election under sec_831 of the internal_revenue_code the request is made in accordance with and seeks relief pursuant to sec_301_9100-3 of the procedure and administration regulations plr-129427-10 facts parent is the common parent of an affiliated_group_of_corporations which includes taxpayer parent’s subsidiaries and affiliates are providers of nursing homes and rehabilitation services in the united_states nursing homes are operated by certain subsidiaries of parent which are taxpayer’s affiliates taxpayer represents that it is subject_to tax under sec_831 taxpayer does not file a national association of insurance commissioners naic annual_statement however taxpayer does file a state a captive annual report with the state a director of insurance taxpayer is exempt from filing the naic annual_statement requirements because it is a single parent captive_insurance_company taxpayer provides the affiliates with coverage for professional liability professional liability defense costs general liability defense costs and product_liability there is a single policy in which the affiliates are listed as insured no affiliates own stock in taxpayer in year parent engaged an accounting firm to prepare its year consolidated federal_income_tax return in the course of this engagement the accounting firm determined that taxpayer’s premiums for year were amount the accounting firm advised an accountant for parent who was responsible for preparing the year consolidated federal_income_tax return that taxpayer was not eligible for an election under sec_831 because taxpayer’s total earned premiums exceed the statutory limitation the accounting firm incorrectly used taxpayer’s total earned premiums rather than taxpayer’s net written premiums which were amount while performing the year financial audit for parent in date a parent’s outside auditor discovered that the accounting firm improperly used taxpayer’s total earned premiums rather than taxpayer’s net written premiums in applying the sec_831 limitation to taxpayer for the year tax_year parent in relying on the accounting firm’s tax_advice did not make the election under sec_831 for taxpayer on parent’s timely filed consolidated_year federal_income_tax return parent timely filed its consolidated_year federal_income_tax return on date b parent further represents that granting relief by the internal_revenue_service will not result in a lower tax_liability than taxpayer would have had if the sec_831 election was timely made law and analysis insurance_companies other than life_insurance_companies are taxable under sec_831 on their taxable_income however certain insurance_companies can elect to pay an alternative_tax provided in sec_831 on only their taxable_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 pursuant to section a i this election must be made on a timely filed tax_return including extensions for the first taxable_year for which the election is effective plr-129427-10 under sec_301_9100-1 the commissioner may grant reasonable extension of time pursuant to sec_301_9100-2 and sec_301_9100-3 to make a regulatory election but no more than months except in the case when the taxpayer is abroad under all subtitles of the code except subtitles e g h and i sec_831 is part of subtitle a sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic_extension must be made pursuant to sec_301_9100-3 relief will be granted under sec_301_9100-3 when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not be prejudice the interests of the government a taxpayer is deemed to have acted reasonably and in good_faith under sec_301_9100-3 if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 the commissioner will grant a reasonable extension of time to make the regulatory election only when the interest of the government will not be prejudiced by the granting of relief based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_302 have been satisfied accordingly taxpayer is granted an extension of time until days following the date of this letter to make the election to be subject_to the alternative_tax provided in sec_831 for year i notwithstanding that an extension of time is granted under sec_301_9100-3 to make an election under sec_831 additions penalties and interest that would otherwise be applicable if any continue to apply with respect to the tax_return for year a copy of this ruling letter should be attached with taxpayer’s federal_income_tax returns for year sec_1 and this ruling is directed only to the taxpayer who requested it sec_6110 k provides that it may not be used or cited as precedent plr-129427-10 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling is being furnished to your authorized representative sincerely s donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions and products-
